In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-0813V
                                   Filed: December 20, 2016
                                        UNPUBLISHED

****************************
JEAN MANN,                            *
                                      *
                   Petitioner,        *      Damages Decision Based on Stipulation
v.                                    *      Tetanus-Diphtheria-Acellular Pertussis
                                      *      (“Tdap”) Vaccine; Brachial Neuritis;
SECRETARY OF HEALTH                   *      Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                   *
                                      *
                   Respondent.        *
                                      *
****************************
Robert Joel Krakow, Law Offices, New York, NY, for petitioner.
Claudia Gangi Barnes, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

        On July 31, 2015, Jean Mann (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq., 2 (the “Vaccine Act”). Petitioner alleges that she suffered brachial neuritis of her
left shoulder as a result of receiving a tetanus-diphtheria-acellular pertussis (“Tdap”)
vaccine on August 15, 2012. Petition at 4; Stipulation, filed December 20, 2016, at ¶ 2,
4. Petitioner further alleges that she experienced the residual effects of her injury for
more than six months. Petition at 4; Stipulation at ¶ 5. The case was assigned to the
Special Processing Unit of the Office of Special Masters.

       On April 11, 2016, a ruling on entitlement was issued, finding petitioner entitled to
compensation for brachial neuritis. On December 20, 2016, respondent filed a joint
stipulation, stating that petitioner should be awarded $179,100.00. Stipulation at ¶9.


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Based on the record as a whole, the undersigned finds that petitioner is entitled to an
award as stated in the stipulation.

        Pursuant to the terms stated in the attached stipulation, the undersigned
        awards petitioner a lump sum payment of $179,100.00, in the form of a
        check payable to petitioner. Stipulation at ¶ 9. This amount represents
        compensation for all damages that would be available under 42 U.S.C. § 300aa-
        15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2